Title: 79. A Bill for the More General Diffusion of Knowledge, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Whereas it appeareth that however certain forms of government are better calculated than others to protect individuals in the free exercise of their natural rights, and are at the same time themselves better guarded against degeneracy, yet experience hath shewn, that even under the best forms, those entrusted with power have, in time, and by slow operations, perverted it into tyranny; and it is believed that the most effectual means of preventing this would be, to illuminate, as far as practicable, the minds of the people at large, and more especially to give them knowledge of those facts, which history exhibiteth, that, possessed thereby of the experience of other ages and countries, they may be enabled to know ambition under all its shapes, and prompt to exert their  natural powers to defeat its purposes; And whereas it is generally true that that people will be happiest whose laws are best, and are best administered, and that laws will be wisely formed, and honestly administered, in proportion as those who form and administer them are wise and honest; whence it becomes expedient for promoting the publick happiness that those persons, whom nature hath endowed with genius and virtue, should be rendered by liberal education worthy to receive, and able to guard the sacred deposit of the rights and liberties of their fellow citizens, and that they should be called to that charge without regard to wealth, birth or other accidental condition or circumstance; but the indigence of the greater number disabling them from so educating, at their own expence, those of their children whom nature hath fitly formed and disposed to become useful instruments for the public, it is better that such should be sought for and educated at the common expence of all, than that the happiness of all should be confided to the weak or wicked:
Be it therefore enacted by the General Assembly, that in every county within this commonwealth, there shall be chosen annually, by the electors qualified to vote for Delegates, three of the most honest and able men of their county, to be called the Aldermen of the county; and that the election of the said Aldermen shall be held at the same time and place, before the same persons, and notified and conducted in the same manner as by law is directed for the annual election of Delegates for the county.
The person before whom such election is holden shall certify to the court of the said county the names of the Aldermen chosen, in order that the same may be entered of record, and shall give notice of their election to the said Aldermen within a fortnight after such election.
The said Aldermen on the first Monday in October, if it be fair, and if not, then on the next fair day, excluding Sunday, shall meet at the court-house of their county, and proceed to divide their said county into hundreds, bounding the same by water courses, mountains, or limits, to be run and marked, if they think necessary, by the county surveyor, and at the county expence, regulating the size of the said hundreds, according to the best of their discretion, so as that they may contain a convenient number of children to make up a school, and be of such convenient size that all the children within each hundred may daily attend the school to be established therein, distinguishing each hundred by a particular name; which division, with the names of the several hundreds, shall be returned to the  court of the county and be entered of record, and shall remain unaltered until the increase or decrease of inhabitants shall render an alteration necessary, in the opinion of any succeeding Aldermen, and also in the opinion of the court of the county.
The electors aforesaid residing within every hundred shall meet on the third Monday in October after the first election of Aldermen, at such place, within their hundred, as the said Aldermen shall direct, notice thereof being previously given to them by such person residing within the hundred as the said Aldermen shall require who is hereby enjoined to obey such requisition, on pain of being punished by amercement and imprisonment. The electors being so assembled shall choose the most convenient place within their hundred for building a school-house. If two or more places, having a greater number of votes than any others, shall yet be equal between themselves, the Aldermen, or such of them as are not of the same hundred, on information thereof, shall decide between them. The said Aldermen shall forthwith proceed to have a school-house built at the said place, and shall see that the same be kept in repair, and, when necessary, that it be rebuilt; but whenever they shall think necessary that it be rebuilt, they shall give notice as before directed, to the electors of the hundred to meet at the said school-house, on such day as they shall appoint, to determine by vote, in the manner before directed, whether it shall be rebuilt at the same, or what other place in the hundred.
At every of these schools shall be taught reading, writing, and common arithmetick, and the books which shall be used therein for instructing the children to read shall be such as will at the same time make them acquainted with Græcian, Roman, English, and American history. At these schools all the free children, male and female, resident within the respective hundred, shall be intitled to receive tuition gratis, for the term of three years, and as much longer, at their private expence, as their parents, guardians or friends, shall think proper.
Over every ten of these schools (or such other number nearest thereto, as the number of hundreds in the county will admit, without fractional divisions) an overseer shall be appointed annually by the Aldermen at their first meeting, eminent for his learning, integrity, and fidelity to the commonwealth, whose business and duty it shall be, from time to time, to appoint a teacher to each school, who shall give assurance of fidelity to the commonwealth, and to remove him as he shall see cause; to visit every school once in every half year at the least; to examine the schollars;  see that any general plan of reading and instruction recommended by the visiters of William and Mary College shall be observed; and to superintend the conduct of the teacher in every thing relative to his school.
Every teacher shall receive a salary ofby the year, which, with the expences of building and repairing the schoolhouses, shall be provided in such manner as other county expences are by law directed to be provided and shall also have his diet, lodging, and washing found him, to be levied in like manner, save only that such levy shall be on the inhabitants of each hundred for the board of their own teacher only.
And in order that grammar schools may be rendered convenient to the youth in every part of the commonwealth, Be it farther enacted, that on the first Monday in November, after the first appointment of overseers for the hundred schools, if fair, and if not, then on the next fair day, excluding Sunday, after the hour of one in the afternoon, the said overseers appointed for the schools in the counties of Princess Ann, Norfolk, Nansemond and Isle-of-Wight, shall meet at Nansemond court house; those for the counties of Southampton, Sussex, Surry and Prince George, shall meet at Sussex court-house; those for the counties of Brunswick, Mecklenburg and Lunenburg, shall meet at Lunenburg court-house; those for the counties of Dinwiddie, Amelia and Chesterfield, shall meet at Chesterfield court-house; those for the counties of Powhatan, Cumberland, Goochland, Henrico and Hanover, shall meet at Henrico court-house; those for the counties of Prince Edward, Charlotte and Halifax, shall meet at Charlotte court-house; those for the counties of Henry, Pittsylvania and Bedford, shall meet at Pittsylvania court-house; those for the counties of Buckingham, Amherst, Albemarle and Fluvanna, shall meet at Albemarle courthouse; those for the counties of Botetourt, Rockbridge, Montgomery, Washington and Kentucky, shall meet at Botetourt courthouse; those for the counties of Augusta, Rockingham and Greenbrier, shall meet at Augusta court-house; those for the counties of Accomack and Northampton, shall meet at Accomack court-house; those for the counties of Elizabeth City, Warwick, York, Gloucester, James City, Charles City and New-Kent, shall meet at James City court-house; those for the counties of Middlesex, Essex, King and Queen, King William and Caroline, shall meet at King and Queen court-house; those for the counties of Lancaster, Northumberland, Richmond and Westmoreland, shall meet at Richmond court-house; those for the counties of King George, Stafford,  Spot-sylvania, Prince William and Fairfax, shall meet at Spotsylvania court-house; those for the counties of Loudoun and Fauquier, shall meet at Loudoun court-house; those for the counties of Culpeper, Orange and Louisa, shall meet at Orange court-house; those for the counties of Shenandoah and Frederick, shall meet at Frederick court-house; those for the counties of Hampshire and Berkeley, shall meet at Berkeley court-house; and those for the counties of Yohogania, Monongalia and Ohio, shall meet at Monongalia courthouse; and shall fix on such place in some one of the counties in their district as shall be most proper for situating a grammar school-house, endeavouring that the situation be as central as may be to the inhabitants of the said counties, that it be furnished with good water, convenient to plentiful supplies of provision and fuel, and more than all things that it be healthy. And if a majority of the overseers present should not concur in their choice of any one place proposed, the method of determining shall be as follows: If two places only were proposed, and the votes be divided, they shall decide between them by fair and equal lot; if more than two places were proposed, the question shall be put on those two which on the first division had the greater number of votes; or if no two places had a greater number of votes than the others, as where the votes shall have been equal between one or both of them and some other or others, then it shall be decided by fair and equal lot (unless it can be agreed by a majority of votes) which of the places having equal numbers shall be thrown out of the competition, so that the question shall be put on the remaining two, and if on this ultimate question the votes shall be equally divided, it shall then be decided finally by lot.
The said overseers having determined the place at which the grammar school for their district shall be built, shall forthwith (unless they can otherwise agree with the proprietors of the circumjacent lands as to location and price) make application to the clerk of the county in which the said house is to be situated, who shall thereupon issue a writ, in the nature of a writ of ad quod damnum, directed to the sheriff of the said county commanding him to summon and impannel twelve fit persons to meet at the place, so destined for the grammar school house, on a certain day, to be named in the said writ, not less than five, nor more than ten, days from the date thereof; and also to give notice of the same to the proprietors and tenants of the lands to be viewed, if they be to be found within the county, and if not, then to their agents therein if any they have. Which freeholders shall be charged by the said  sheriff impartially, and to the best of their skill and judgment to view the lands round about the said place, and to locate and circumscribe, by certain metes and bounds, one hundred acres thereof, having regard therein principally to the benefit and convenience of the said school, but respecting in some measure also the convenience of the said proprietors, and to value and appraise the same in so many several and distinct parcels as shall be owned or held by several and distinct owners or tenants, and according to their respective interests and estates therein. And after such location and appraisement so made, the said sheriff shall forthwith return the same under the hands and seals of the said jurors, together with the writ, to the clerk’s office of the said county and the right and property of the said proprietors and tenants in the said lands so circumscribed shall be immediately devested and be transferred to the commonwealth for the use of the said grammar school, in full and absolute dominion, any want of consent or disability to consent in the said owners or tenants notwithstanding. But it shall not be lawful for the said overseers so to situate the said grammar schoolhouse, nor to the said jurors so to locate the said lands, as to include the mansion-house of the proprietor of the lands, nor the offices, curtilage, or garden, thereunto immediately belonging.
The said overseers shall forthwith proceed to have a house of brick or stone, for the said grammar school, with necessary offices, built on the said lands, which grammar school-house shall contain a room for the school, a hall to dine in, four rooms for a master and usher, and ten or twelve lodging rooms for the scholars.
To each of the said grammar schools shall be allowed out of the public treasury, the sum ofpounds, out of which shall be paid by the Treasurer, on warrant from the Auditors, to the proprietors or tenants of the lands located, the value of their several interests as fixed by the jury, and the balance thereof shall be delivered to the said overseers to defray the expence of the said buildings.
In these grammar schools shall be taught the Latin and Greek languages, English grammar, geography, and the higher part of numerical arithmetick, to wit, vulgar and decimal fractions, and the extraction of the square and cube roots.
A visiter from each county constituting the district shall be appointed, by the overseers, for the county, in the month of October annually, either from their own body or from their county at large, which visiters or the greater part of them, meeting together at the said grammar school on the first Monday in November, if  fair, and if not, then on the next fair day, excluding Sunday, shall have power to choose their own Rector, who shall call and preside at future meetings, to employ from time to time a master, and if necessary, an usher, for the said school, to remove them at their will, and to settle the price of tuition to be paid by the scholars. They shall also visit the school twice in every year at the least, either together or separately at their discretion, examine the scholars, and see that any general plan of instruction recommended by the visiters of William and Mary College shall be observed. The said masters and ushers, before they enter on the execution of their office, shall give assurance of fidelity to the commonwealth.
A steward shall be employed, and removed at will by the master, on such wages as the visiters shall direct; which steward shall see to the procuring provisions, fuel, servants for cooking, waiting, house cleaning, washing, mending, and gardening on the most reasonable terms; the expence of which, together with the steward’s wages, shall be divided equally among all the scholars boarding either on the public or private expence. And the part of those who are on private expence, and also the price of their tuitions due to the master or usher, shall be paid quarterly by the respective scholars, their parents, or guardians, and shall be recoverable, if withheld, together with costs, on motion in any Court of Record, ten days notice thereof being previously given to the party, and a jury impannelled to try the issue joined, or enquire of the damages. The said steward shall also, under the direction of the visiters, see that the houses be kept in repair, and necessary enclosures be made and repaired, the accounts for which, shall, from time to time, be submitted to the Auditors, and on their warrant paid by the Treasurer.
Every overseer of the hundred schools shall, in the month of September annually, after the most diligent and impartial examination and enquiry, appoint from among the boys who shall have been two years at the least at some one of the schools under his superintendance, and whose parents are too poor to give them farther education, some one of the best and most promising genius and disposition, to proceed to the grammar school of his district; which appointment shall be made in the court-house of the county, on the court day for that month if fair, and if not, then on the next fair day, excluding Sunday, in the presence of the Aldermen, or two of them at the least, assembled on the bench for that purpose, the said overseer being previously sworn by them to make such appointment, without favor or affection, according to the best of his   skill and judgment, and being interrogated by the said Aldermen, either on their own motion, or on suggestions from the parents, guardians, friends, or teachers of the children, competitors for such appointment; which teachers shall attend for the information of the Aldermen. On which interregatories the said Aldermen, if they be not satisfied with the appointment proposed, shall have right to negative it; whereupon the said visiter may proceed to make a new appointment, and the said Aldermen again to interrogate and negative, and so toties quoties until an appointment be approved.
Every boy so appointed shall be authorised to proceed to the grammar school of his district, there to be educated and boarded during such time as is hereafter limited; and his quota of the expences of the house together with a compensation to the master or usher for his tuition, at the rate of twenty dollars by the year, shall be paid by the Treasurer quarterly on warrant from the Auditors.
A visitation shall be held, for the purpose of probation, annually at the said grammar school on the last Monday in September, if fair, and if not, then on the next fair day, excluding Sunday, at which one third of the boys sent thither by appointment of the said overseers, and who shall have been there one year only, shall be discontinued as public foundationers, being those who, on the most diligent examination and enquiry, shall be thought to be of the least promising genius and disposition; and of those who shall have been there two years, all shall be discontinued, save one only the best in genius and disposition, who shall be at liberty to continue there four years longer on the public foundation, and shall thence forward be deemed a senior.
The visiters for the districts which, or any part of which, be southward and westward of James river, as known by that name, or by the names of Fluvanna and Jackson’s river, in every other year, to wit, at the probation meetings held in the years, distinguished in the Christian computation by odd numbers, and the visiters for all the other districts at their said meetings to be held in those years, distinguished by even numbers, after diligent examination and enquiry as before directed, shall chuse one among the said seniors, of the best learning and most hopeful genius and disposition, who shall be authorised by them to proceed to William and Mary College, there to be educated, boarded, and clothed, three years; the expence of which annually shall be paid by the Treasurer on warrant from the Auditors.
 